1

2

3

4
                                  UNITED STATES DISTRICT COURT
5
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7    UNITED STATES OF AMERICA,                             1:09-cr-00142-LJO-03
8                             Plaintiff,                   ORDER CONSTRUING MOTION FOR
                                                           RETURN OF PROPERTY AS CIVIL
9                      v.                                  COMPLAINT AND GRANTING
                                                           MOTION TO DISMISS SAME
10   MICHAEL S. IOANE,
                                                           (ECF No. 348)
11                            Defendant.
12

13

14          Before the Court for decision is Defendant Michael S. Ioane’s (“Defendant”) motion for return

15 of property, brought pursuant to Federal Rule of Criminal Procedure 41(g) (“Rule 41(g)”). The motion

16 concerns property seized pursuant to a search warrant from Defendant’s residence on June 8, 2006. On

17 April 9, 2009, Defendant was indicted for conspiracy to commit tax evasion and four counts of

18 presenting false and fraudulent financial instruments in the form of “Bills of Exchange” that purported

19 to be securities or financial instruments. ECF No. 1, Indictment. Defendant was convicted on all counts

20 against him following a jury trial. ECF No. 138. He was sentenced January 30, 2012, with an amended

21 Judgment and Commitment filed on February 14, 2012. ECF Nos. 181, 196.

22          Because there presently are no criminal proceedings pending against Defendant, the matter is

23 treated as a civil complaint and reviewed pursuant to the Federal Rules of Civil Procedure. See United

24 States v. Ibrahim, 522 F.3d 1003, 1007 (9th Cir. 2008); see also Naranjo v. United States, No. CR 00-

25

                                                       1
1    01110-RSWL-1, 2014 WL 12591477, at *2 (C.D. Cal. Jan. 3, 2014).1 In light of this treatment, the

2    United States has moved to dismiss the motion for return of property on statute of limitations grounds.

3    ECF No. 352.

4               The Court agrees with the United States that the applicable statute of limitations is six years. A

5    district court in the Central District of California provides a cogent summary of the applicable law:

6                        Although “[n]o statute of limitations governs motions for return of
                         property under Rule 41(g),” the six-year catch-all statute of limitations for
7                        civil actions against the federal government is applied to certain Rule
                         41(g) motions. Bertin v. United States, 478 F.3d 489, 492-93 (2d Cir.
8                        2007) (citing United States v. Sims, 376 F.3d 705, 708 (7th Cir. 2004) and
                         28 U.S.C. § 2401(a)); see also Santiago-Lugo v. United States, 538 F.3d
9                        23, 24 (1st Cir. 2008) (joining the Second, Seventh and Tenth Circuits in
                         holding that the six-year limitations period under § 2401(a) applies to Rule
10                       41(g) claims). If a Rule 41(g) motion is “made after the termination of
                         criminal proceedings against the defendant,” a court treats it “as a civil
11                       complaint for equitable relief,” for which § 2401(a) provides the statute of
                         limitations. Id. at 493 (citing Rufu v. United States, 20 F.3d 63, 65 (2d Cir.
12                       1994) (per curiam)).

13                       In Bertin, the Second Circuit held that 28 U.S.C. § 2401(a) provides the
                         applicable statute of limitations for Rule 41(g) motions made after the
14                       termination of criminal or civil forfeiture proceedings. Id. (citing United
                         States v. Sims, 376 F.3d 705, 708-09 (7th Cir. 2004) (applying the six-year
15                       statute of limitations in 28 U.S.C. § 2401(a) to certain Rule 41(g)
                         motions); United States v. Wright, 361 F.3d 288, 290 (5th Cir. 2004);
16                       United States v. Rodriguez-Aguirre, 264 F.3d 1195, 1210 (10th Cir. 2001)
                         (“[W]e now join the Second, Fourth, and Seventh Circuits in holding that
17                       the bringing of Rule 41(g) motions is governed by the general statute of
                         limitations set forth at 28 U.S.C. § 2401(a).”)).
18
                         The Second Circuit in Bertin reasoned that when property is seized and
19                       not returned or forfeited, “the claimant knows that he has a present right to
                         its return, and shouldn’t be permitted to postpone his request for its return
20                       indefinitely.” 478 F.3d at 493, (citing Sims, 376 F.3d at 708). Thus, the
                         court held that a Rule 41(g) motion accrues when the party seeking return
21                       of his property “discovered or had reason to discover that his property”
                         was improperly seized. Id. (citing Polanco, 158 F.3d at 654). Further, the
22                       court held that where there has been a related criminal proceeding but no

23
     1
         Contrary to Defendant’s assertion, ECF No. 354 at 2, the Civil Rules control this motion even though he is still on
24 supervised release. Defendant incorrectly asserts that this Court retains ongoing jurisdiction over his criminal case. Id. This
     Court loses jurisdiction over the criminal matter a short while after sentencing, see Fed. R. Crim. P. 35(a), except in limited
25   circumstances provided by the Criminal Rules, such as a petition brought by the government under Fed. R. Crim. P. 35(b), a
     petition alleging a violation of supervised release, see Fed. R. Crim. P. 32.1, or a motion brought under 28 U.S.C. § 2255.
                                                                      2
1                   civil forfeiture proceeding, the cause of action accrues at the end of the
                    criminal proceeding during which the claimant could have sought the
2                   return of his property by motion, but neither sought such return nor
                    received his property. Id. (citing Rodriguez-Aguirre, 264 F.3d at 1212
3                   (holding that in a case of seizure and wrongful refusal to return property
                    where no civil or administrative forfeiture proceeding has been instituted
4                   against the property, the accrual date of a cause of action is when the
                    plaintiff discovered or had reason to discover that he has suffered injury
5                   due to the defendant’s actions)). The Second Circuit noted that the
                    defendant in Bertin was sentenced (and judgment entered) on December 4,
6                   1992, and held that his Rule 41(g) motion accrued on the same day. Id. at
                    494. However, because the defendant filed his Rule 41(g) motion on
7                   January 21, 2003, more than ten years after it accrued, well beyond the
                    six-year statute-of-limitations period in 28 U.S.C. § 2401(a), the Second
8                   Circuit held that the defendant’s Rule 41(g) motion was time-barred. Id.

9    Naranjo, 2014 WL 12591477, at *3. In a recent decision cited by the government, the Eighth Circuit

10 reaches a similar conclusion:

11                  The pendency of a direct appeal or a post-conviction proceeding might
                    justify the government’s further retention of property as potential evidence
12                  in a criminal case. Once a judgment is entered, however, the government’s
                    need for the property is within the claimant’s control. He could forego an
13                  appeal or a post-conviction motion and seek immediate return of seized
                    property. Or he could pursue efforts to reverse or set aside the judgment,
14                  in which case his ability to seek return of property might be delayed. The
                    potential for delay based on the claimant’s litigating decisions does not
15                  change the fact that a claim for return of property was available—and thus
                    accrued—at the time of judgment. In a rare case in which a direct appeal
16                  and post-conviction proceedings consume six years from the date of
                    judgment, and justify the government’s continued retention of property
17                  throughout the limitations period, the district courts have mechanisms
                    available (such as staying a timely motion for return of property) to ensure
18                  that a claimant need not choose between seeking relief from the judgment
                    and return of his property.
19
     United States v. Mendez, 860 F.3d 1147, 1150 (8th Cir. 2017) (internal citations omitted). Although
20
     there is no Ninth Circuit case directly on point, the Court concludes that this reasoning is sound.
21
     Defendant’s motion for return is subject to a six-year statute of limitations that accrued on February 14,
22
     2012, the day this Court entered its Amended Judgment and Commitment. The motion, filed January 7,
23
     2019, almost seven years after the Amended Judgment and Commitment, is untimely.
24
            Defendant argues, citing United States v. Gladding, 775 F.3d 1149 (9th Cir. 2014), that his claim
25

                                                          3
1    is not time barred because the government has not yet provided notice of their intent to proceed via a

2    forfeiture action. ECF No. 354 at 2-3. Gladding has no bearing on the present dispute, as it does not

3    discuss the impact of forfeiture on the limitations period for bringing a Rule 41(g) motion. The Court

4    also finds Defendant’s position unpersuasive. The Eighth Circuit rejected a similar argument in Mendez,

5    860 F.3d at 1150. There, the defendant also argued that the statute of limitations did not expire until six

6    years after the government’s time for filing a forfeiture claim expired. A Seventh Circuit case, United

7    States v. Sims, 376 F.3d 705 (7th Cir. 2004), provided some support for the proposition that in the

8    absence of any criminal proceedings or civil forfeiture proceedings, the time for bringing a Rule 41(g)

9    claim runs from the expiration of the statute of limitations for filing the criminal or civil forfeiture case.

10 Id. at 709. But, as the Eighth Circuit pointed out, there had been criminal proceedings in the case before

11 it, “so the time ran from the end of the criminal proceedings.” The same reasoning is valid here.

12          Finally, Defendant argues that he has been “under legal disability since [his] incarceration of

13 October 3, 2011,” suggesting that this should toll the statute of limitations period. ECF No. 354 at 3.

14 Here, the applicable limitations language provides that:

15                  …every civil action commenced against the United States shall be barred
                    unless the complaint is filed within six years after the right of action first
16                  accrues. The action of any person under legal disability or beyond the seas
                    at the time the claim accrues may be commenced within three years after
17                  the disability ceases.

18 28 U.S.C. § 2401(a) (“Section 2401(a)”). There is a California statute that defines a “disability of

19 imprisonment” and tolls any cause of action brought under state law (or any cause of action importing

20 state law tolling principles) for up to two years for any person incarcerated at the time the cause of

21 action accrued. Cal. Code Civ. Pro. § 352.1. But, the Court cannot identify any authority that suggests

22 this is a form of “legal impairment” sufficient to toll the statute of limitations under Section 2401(a).

23 Relevant authority suggests otherwise. Section 2401(a) originated within the Tucker Act, Howard v.

24 Pritzker, 775 F.3d 430, 436 (D.C. Cir. 2015), which contains a nearly identical provision regarding legal

25 disability, 28 U.S.C. § 2501 (“A petition on the claim of a person under legal disability . . . at the time

                                                            4
1    the claim accrues may be filed within three years after the disability ceases.”). A recent District of

2    Columbia district court summarized the Court of Federal Claims’ interpretation of the “legal disability”

3    language in the Tucker Act and applied that interpretation to Section 2401(a):

4                    The Court of Federal Claims has concluded that “[l]egal disability is ‘a
                     condition of mental derangement which renders the sufferer incapable of
5                    caring for his property, of transacting business, of understanding the
                     nature and effects of his [or her] acts, and of comprehending his [or her]
6                    legal rights and liabilities.’ ” Tansil v. United States, 113 Fed. Cl. 256, 264
                     (2013) (quoting Goewey v. United States, 612 F.2d 539, 544 (Ct. Cl.
7                    1979)). Specifically, that Court has held that the legal disability “must
                     impair the claimant’s access to the court ... [and] must have prevented the
8                    [claimant] from comprehending his or her legal rights” in order to toll the
                     statute of limitations period. Hyde v. United States, 85 Fed. Cl. 354, 358
9                    (2008). The claimant carries the burden of overcoming the presumption of
                     “sanity and competency,” Goewey, 612 F.2d at 544, and must present
10                   evidence of the existence of the legal disability, Hyde, 85 Fed. Cl. at 358.
                     Evidence that the claimant sought legal relief in the courts or from
11                   administrative agencies demonstrates lucidity. See Dean v. United States,
                     92 Fed. Cl. 133, 150 (2010) (declining to find that the plaintiff suffered
12                   from a legal disability because the “plaintiff exercised his legal right to
                     seek relief from the [Air Force Board for Correction of Military Records]
13                   on multiple occasions”); Hyde, 85 Fed. Cl. at 358-59 (finding that the
                     plaintiff “comprehended his legal rights” because he “repeatedly sought
14                   action from the Government regarding his allegedly lost patents” during
                     the statute of limitations period); Goewey, 612 F.2d at 545 (concluding
15                   that the plaintiff did not suffer from a legal disability because he filed
                     habeas corpus petitions to be released from a psychiatric hospital, engaged
16                   in efforts to secure benefits from the Veterans’ Administration, and
                     defended himself against criminal prosecutions).
17
     Shinogee v. Fanning, 234 F. Supp. 3d 39, 43-44 (D.D.C. 2017). Following similar reasoning,
18
     incarceration has been rejected as a basis for legal disability under Section 2401(a). See Terry v. U.S.
19
     Small Bus. Admin., 699 F. Supp. 2d 49, 54 n. 10. (D.D.C. 2010) (citing Allen v. U.S. Dep't of Educ.
20
     Default Resolution Group, No. 08-CV-2128, 2009 WL 649578, at *2 (N.D. Tex. Mar. 12, 2009), for the
21
     proposition that just because “plaintiff has been incarcerated for some or all of this time” does not
22
     “constitute a ‘legal disability’ that tolls the statute of limitations” under the plain text of § 2401(a)”).
23
     This reasoning is persuasive and the Court adopts it here. Incarceration, standing alone, is not a basis for
24
     tolling under the “legal disability” language of Section 2401(a).
25

                                                            5
1           Accordingly, the Court finds that Defendant’ motion is time-barred. Therefore, the United

2    States’ motion to dismiss the request for return of property is GRANTED. The Court declines to address

3    the alternative arguments regarding the propriety of withholding some of the seized material as

4    contraband. This Order should not be interpreted to preclude or prevent any voluntary efforts by the

5    government to return non-contraband seized materials to Defendant.

6

7    IT IS SO ORDERED.

8       Dated:     March 25, 2019                           /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                        6
